lN THE UN|TED STATES DlSTRlCT COURT
FOR THE SOUTHERN DlSTRlCT OF OH|O
WESTERN DlVlSlON

JAlVllL SHABAZZ, fl<a Garrett S.

Brandon,
Petitioner,
v. Case NO. 3:19-cv-14
J||Vl HAV|LAND, Warden, JUDGE WALTER H. RlCE
Al|en/Oakwood Correctiona! '
|nstitution,
Respondent.

 

DEC|S|ON AND ENTRY ADOPTING UN|TED STATES lVlAGlSTRATE
JUDGE'S REPORT AND RECOlVll\/lENDAT|ONS (DOC. #5);
OVERRUL|NG PET|T|ONER'S OBJECTlONS THERETO (DOC. #6);
DlS|\/llSSlNG PET|T|ON WlTH PREJUDICE; JUDG|VlENT TO ENTER
lN FAVOR OF RESPONDENT AND AGA|NST PET|T|ONER; DENY|NG
CERT|F|CATE OF APPEALAB|L|TY AND LEAVE TO APPEAL /N
FOHMA PAUPERIS; TERi\/llNATlON ENTRY

 

Based on the reasoning and citations of authority set forth by United States
|Vlagistrate Judge |Vlichae| R. lVlerz in his Report and Recomrnendations, Doc. #5,
as Well as upon a thorough de novo review of this Court's file and the applicable
law, the Court ADOPTS said judicial filing in its entirety.

Petitioner‘s Objections thereto, Doc. #6, are OVERRULED. As l\/|agistrate
Judge lVlerz explained, AEDPA’s statute of limitations does apply to Petitioner's
claims, albeit With a one-year grace period. Brown v. O'Dea, 187 F.3d 572, 577

(6th Cir. 1999), vacated and remanded on other grounds at 530 U.S. 157 (2000).

Petitioner admits that he knew that Terrance Burgan had lied during the 1988 trial.
He claims, however, that he could not prove it until Burgan recanted his testimony
during a February 18, 2009, deposition. Even assuming that this was the date on
which the factual predicate for the claim could have been discovered, 28 U.S.C. §
2244ld){1)(D), Petitioner still waited ten years to file his application for a writ of
habeas corpus. lt is, therefore, untime|y.

Accordingly, the Court D|S|VI|SSES the Petition W|TH PREJUD|CE.

Judgment shall be entered in favor of Respondent and against Petitioner.

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court's decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court's
decision would be objectively frivolous, Petitioner is denied a certificate of
appealability, and is denied leave to appeal in forma pauperis

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: February 6, 2019 aga/w

wALTER H. nle
uNiTED sTATEs DisTRicT JuDGE

